Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 1 of 47 Page ID #:461



    1
        Gregory F. Coleman (admitted pro hac vice)
    2   greg@gregcolemanlaw.com
    3   GREG COLEMAN LAW PC
        800 S. Gay Street, Suite 1100
    4   Knoxville, TN 37929
    5   Tel: (865) 247-0080; Fax: (865) 522-0049

    6   Mitchell M. Breit (admitted pro hac vice)
    7   mbreit@simmonsfirm.com
        SIMMONS HANLY CONROY LLC
    8   112 Madison Avenue
    9   New York, NY 10010

   10   Attorneys for Plaintiffs
        Additional attorneys on signature page
   11
   12                         UNITED STATES DISTRICT COURT
   13                        CENTRAL DISTRICT OF CALIFORNIA

   14
         JASON BLISSARD and SHANE
   15
         REDMAN on behalf of themselves and             Case No. 2:18-cv-02765-JAK-JEM
   16    all others similarly situated,
   17
                               Plaintiffs,
   18          v.                                       FIRST AMENDED CLASS
                                                        ACTION COMPLAINT
   19    FCA US LLC,                                    WITH JURY DEMAND
   20
                               Defendant.
   21
   22
                       FIRST AMENDED CLASS ACTION COMPLAINT
   23
   24         Plaintiffs Jason Blissard and Shane Redman (“Plaintiffs”), on behalf of
   25   themselves and all others similarly situated, by and through the undersigned counsel,
   26
        bring this First Amended Class Action Complaint against Defendant FCA US LLC
   27
   28   (“FCA”). Plaintiffs allege the following based upon personal knowledge as to their own

                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              -1-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 2 of 47 Page ID #:462


        acts, and based upon the investigation conducted by their counsel as to all other
    1
    2   allegations:
    3                                 NATURE OF THE CASE
    4
               1.      This action concerns FCA’s refusal to cover the cost of repairing a defect
    5
        in the engines of FCA’s Jeep Wrangler model years 2012-2017 (collectively, “Jeeps” and
    6
        “Class Vehicles”).
    7
    8          2.      At the point of sale, Class Vehicles suffer from a defect (hereinafter

    9   referred to as the “Defect”) in the engine’s heating and cooling system (hereinafter
   10   referred to generally as the “Cooling System”). Upon information and belief, the Defect
   11   consists of a reaction between the manufacturer-specified coolant and the aluminum
   12
        components in the engine. Upon information and belief, the Defect can be exacerbated
   13
        by the presence of flux left over from fabrication of the radiator. The Defect results in
   14
        the build-up of sludge, which in turn causes irreparable damage to other components
   15
   16   of the Class Vehicles, such as damaging the heater core.

   17          3.      Early in its investigation of the Defect, FCA and its dealerships identified
   18   various suspected contaminants in the sludge as potentially consisting of casting sand
   19   and/or welding flux, a characterization that was subsequently shared with service
   20
        departments. This information was informally relayed to a limited number of
   21
        consumers and became a common explanation of the problem that many Class Vehicle
   22
        owners were experiencing. These types of contaminants tend to exacerbate the problem
   23
   24   rather than causing the sludge to buildup in the first place.

   25          4.      The buildup of sludge causes the Class Vehicles’ Cooling Systems to
   26   malfunction and fail. Specifically, the Defect causes damage to the heater core, radiator,
   27
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              -2-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 3 of 47 Page ID #:463


        oil cooler, and other components of the Cooling System, impairing the Class Vehicles’
    1
    2   heating, cooling, and defrost functions.

    3          5.     FCA knew or should have known about the Defect from pre-sale testing
    4   of the Class Vehicles before the sale of the first Class Vehicle in late 2011. Moreover,
    5   hundreds of publicly-available consumer complaints, as well as FCA’s own records,
    6
        identify the wide scope of the heating and cooling failures, giving FCA notice of the
    7
        pervasiveness of the Defect as early as June 2012.
    8
               6.     Even after learning of the Defect, FCA did not disclose it to potential
    9
   10   purchasers or lessees through its advertising, marketing materials, dealer

   11   communications or through any other means to potential buyers prior to their
   12   purchases. Instead, FCA continued to sell Class Vehicles without disclosing the Defect
   13   that was present at the point of sale. As a result, Plaintiffs and the Class did not receive
   14
        the benefit of their bargain in that had they been advised of the Defect at the point of
   15
        sale, they either would not have purchased their vehicles or would have paid less for
   16
        them than they did.
   17
   18          7.     FCA also did not disclose the Defect to owners or lessees of Class

   19   Vehicles after their purchases, such as when they brought their Class Vehicles into FCA
   20   dealerships for repairs whether directly or indirectly related to the Defect.
   21          8.     Every Class Vehicle was sold or leased pursuant to express and implied
   22
        warranties, including a “New Vehicle Limited Warranty” that provides “bumper to
   23
        bumper coverage for three years or 36,000 miles” and a Powertrain Limited Warranty
   24
        that covers the cost of all parts and labor needed to repair a powertrain component –
   25
   26   including the engine – that is defective in workmanship and materials within five years

   27   or 100,000 miles, whichever occurs first, calculated from the start date of the New
   28   Vehicle Limited Warranty. The New Vehicle Limited Warranty begins on the date a
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              -3-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 4 of 47 Page ID #:464


        purchaser takes delivery of the vehicle or the date when the vehicle was first put into
    1
    2   service, whichever is earlier.

    3          9.     Plaintiffs and other Class Vehicle owners and lessees similarly situated (the
    4   “Class” or “Class Members”) have requested that FCA or its authorized dealers repair
    5   and/or replace any vehicle components damaged as a result of the Defect, but it refuses
    6
        to fully cover the costs of parts, labor, and repair. Instead, FCA states either that the
    7
        warranty does not cover the repair because the heater core failure was created by
    8
        “external factors” such as owner “misuse,” or that the warranty period had elapsed.
    9
   10          10.    Plaintiffs bring claims for breach of implied warranty, breach of the

   11   Magnuson-Moss Warranty Act, breach of Song-Beverly Act, negligence, unjust
   12   enrichment, breach of the California Consumer Legal Remedies Act, and breach of the
   13   California Unfair Competition Law. Plaintiffs and the Class seek to recover damages
   14
        they incurred as a result of FCA’s failure to inform Plaintiffs and the Class about the
   15
        Defect, and its failure to repair or replace engine and/or Cooling System components
   16
        damaged as a result of the Defect. Moreover, Plaintiffs and the Class also seek a
   17
   18   declaration that the Defect should be covered under an extension of the Powertrain

   19   Warranty and/or the New Vehicle Limited Warranty to cover repair of the components
   20   damaged as a result of the Defect. Finally, Plaintiffs request an injunction mandating
   21   that FCA inform owners and lessees of the Class Vehicles of the Defect.
   22
               11.    Plaintiffs also seek attorney’s fees and costs, pre- and post-judgment
   23
        interest, and all other remedies and relief as may be permitted by law.
   24
   25
   26
                                            THE PARTIES
   27
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              -4-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 5 of 47 Page ID #:465


                12.   Plaintiff Jason Blissard, proposed Class representative, is a citizen of the
    1
    2   State of Hawaii, residing in Honolulu County, Hawaii. Until approximately July 2018,

    3   he was a citizen and resident of Ventura County, California.
    4           13.   Plaintiff Shane Redman, proposed class representative, is a citizen of the
    5   State of California, residing in Los Angeles County, California.
    6
                14.   Defendant FCA US LLC is a Delaware limited liability company with its
    7
        headquarters in Auburn Hills, Metro Detroit, Michigan.
    8
                                  JURISDICTIONAL ALLEGATIONS
    9
   10           15.   United States District Court for the Central District of California has

   11   original subject matter jurisdiction over this matter pursuant to the Class Action
   12   Fairness Act, 28 U.S.C. § 1332(d), because the proposed Class exceeds one hundred
   13   members, the aggregate amount in controversy (excluding interest and costs) exceeds
   14   $5,000,000.00, and there is the requisite degree of diversity of citizenship between the
   15
        parties.
   16
                16.   The United States District Court for the Central District of California also
   17
   18   has original subject matter jurisdiction over the Magnuson-Moss Warranty Act claim,

   19   15 U.S.C. § 2301, pursuant to 28 U.S.C. § 1331.
   20           17.   The United States District Court for the Central District of California can
   21   exercise supplemental jurisdiction over the Class’s state law claims under 28 U.S.C. §
   22   1367.
   23
                18.   The United States District Court for the Central District of California can
   24
        exercise personal jurisdiction over FCA because it has regular and systematic contacts
   25
        with the State of California, in which it does business and places Class Vehicles into the
   26
   27   stream of commerce.

   28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             -5-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 6 of 47 Page ID #:466


               19.       The United States District Court for the Central District of California is a
    1
    2   proper venue for this action, pursuant to 28 U.S.C. § 1391(b)(1), because FCA is subject

    3   to personal jurisdiction in this District, the sale and/or service of the Plaintiffs’ Class
    4   Vehicles occurred in this District, and such transactions gave rise to this action.
    5                                          THE DEFECT
    6
               20.       The power plant in Class Vehicles is a Pentastar V6 3.6 Liter engine
    7
        (hereinafter “Pentastar”). Pentastar engines contain aluminum components. Beginning
    8
        in 2011 when the Class Vehicles went into production, FCA specified the engine fluids
    9
   10   to be used and installed in them, including the type of coolant to be used.

   11          21.       Many automotive manufacturers, including FCA, use a sand-casting
   12   method and a variety of other contaminants in manufacturing component parts for the
   13   Jeep engines during the class period. During the engine-production process, FCA does
   14   not sufficiently purge the materials including but not limited to ammonium oxide
   15
        hydroxide, sodium, silicon (sand) and other production process products from the
   16
        engine. As a result of these excess corrosion contaminants in the engine, the Jeeps’
   17
        radiators, heater cores, and oil coolers fill with a “sludge”-like residue (also referred to
   18
   19   as “flux,” “gunk,” or similarly descriptive terms) that damages and ultimately destroys
   20   these and other components of the class vehicles. Upon information and belief,
   21   excessive “sludge,” “flux,” “gunk” and related corrosion contaminants cause premature
   22   aging of the coolant, which leads to plugging of the heater core, oil cooler, radiator and
   23
        related parts.
   24
               22.       Upon information and belief, as a result of FCA’s inability to sufficiently
   25
        purge these contaminates, these excess contaminants gradually seep from the engine as
   26
   27   the vehicle is driven, from engine components into other parts of the vehicle, including

   28   but not limited to: the radiator, heater core, water pump, and oil cooler. Despite

                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                -6-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 7 of 47 Page ID #:467


        complex and intertwined engine degradation due to the different contaminants, the
    1
    2   defect often initially manifests itself as inhibited or failure of the heating and air

    3   conditioning within the class vehicle.
    4          23.    Prior to the sale of each Class Vehicle, the fluids chosen and specified by
    5   FCA were installed. However, for Class Vehicles, a chemical reaction occurs when the
    6
        factory specified coolant chosen by FCA reacts with the Class Vehicles’ aluminum
    7
        engine causing damage to the Class Vehicles’ other components including Cooling
    8
        System components such as the heater core. This reaction is exacerbated if it occurs in
    9
   10   the presence flux remaining from the fabrication process of any of the aluminum

   11   components. The result of the chemical reaction within the engine is the formation of
   12   a sludge that causes irreparable damage key components of the Cooling System,
   13   including but not limited to causing the heater core to fail.
   14
               24.    The nature and source of the Defect is so initially subtle that FCA created
   15
        a STAR Case Report as a tool to advise service mechanics so they would be able to
   16
        properly diagnose, fix, and treat customers who complained of “Poor Heating
   17
   18   Performance” that results from the Defect. This report was not shared with nor

   19   otherwise made available to consumers.
   20          25.    In December of 2012, FCA sent dealers a STAR report that extensively
   21   detailed how to diagnose, and properly remove the sludge and gunk-like residue from
   22
        the radiators, heater core, and oil coolers.
   23
               26.    Plaintiffs and the Class do not and cannot learn of the existence of the
   24
        Defect until their Class Vehicles’ heating, cooling, and defrost functions quit working
   25
   26   properly or completely fail. Upon information and belief, even newer models of Jeep

   27   Wranglers—including but not limited to the 2017 model year vehicles—are beginning
   28   to experience the manifestation of the Defect.
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              -7-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 8 of 47 Page ID #:468


              27.    The failure of the Cooling System in Class Vehicles compromises the
    1
    2   safety of Class Vehicles, as shown in many of the NHTSA complaints included below

    3   (e.g., “The heat does not work on the driver side of my Jeep. This has resulted in a
    4   visibility issue due to not being able to defrost the windshield on the driver[’]s side,”
    5   November 5, 2018 complaint; “Heater stopped working, leading to lack of defrost and
    6
        inability to clear condensation from windshield,” September 12, 2018 complaint
    7
        (capitalization corrected in quotes). In the absence of a properly functioning Cooling
    8
        System, drivers cannot sufficiently defrost their Class Vehicles windshields, rendering
    9
   10   the vehicles difficult or impossible to drive in cold-weather conditions, such as when

   11   freezing precipitation occurs while the Class Vehicles are being driven. In addition,
   12   certain vulnerable drivers and passengers are unsafe when the vehicles’ Cooling Systems
   13   do not operate properly. Vehicles without sufficient heating cannot safely be used to
   14
        transport passengers in extremely cold temperatures, and without sufficient air
   15
        conditioning cannot safely be used to transport people in extreme heat.
   16
              28.    As early as December 12, 2012, FCA issued a STAR Case Report to its
   17
   18   dealerships and authorized service centers about the manifestation of the Defect in

   19   Class Vehicles, as shown below. This STAR Case report demonstrates that FCA knew
   20   of the Defect and its relation to “Poor Heater System Performance” well before the
   21   end of 2012, since it is highly unlikely that FCA would “immediately” issue a STAR
   22
        Case Report at the first report of problems. The complaints and the internal
   23
        investigation that prompted FCA to issue the December 2012 Star Report, and which
   24
        will pinpoint the actual date FCA first became aware of the Defect, are in the exclusive
   25
   26   possession of FCA and are inaccessible to Plaintiffs prior to discovery.

   27         29.    Upon information and belief, well before it issued the December 2012
   28   STAR Case Report, FCA was able to identify the manifestation of the Defect (“Sludge
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             -8-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 9 of 47 Page ID #:469


        may build up and restrict coolant flow in the heater core.”), and FCA knew that its
    1
    2   identification could be difficult (“The heater core may still be restricted even if sludge

    3   is not visible in the overflow bottle.”). Yet FCA failed to notify consumers of the Defect
    4   prior to their purchase of the Class Vehicles. Instead, FCA identified for its service
    5   centers specific steps to take that would temporarily resolve the problem once it
    6
        manifested (repeatedly flushing the Cooling System until the water “runs clear.”), and
    7
        then continued to sell the Class Vehicles as if no Defect existed.
    8
                  30.   Further, the 2012 STAR Case Report identifies parts that must be replaced
    9
   10   when the lesser repair efforts proved to be ineffective (e.g., replacing the radiator, heater

   11   core, radiator cap, and engine oil cooler and coolant). FCA recognized that virtually
   12   new Class Vehicles were already requiring replacement parts due to the Defect, yet
   13   consumers were not notified either before their purchases or at any time thereafter such
   14
        as during regular service visits.
   15
                  31.   Later STAR Case Reports, including one issued on December 5, 2014, are
   16
        substantially similar but include an additional step for verification of heat after the
   17
   18   repair.

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               -9-
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 10 of 47 Page ID #:470



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 10 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 11 of 47 Page ID #:471



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
              32.    Upon information and belief, FCA dealers use the directions in the STAR
   20
        case to properly diagnose the sludge and residue and then replace the heater core or
   21
   22   radiator within customers’ vehicles. However, often customers are forced to pay out of

   23   pocket for repairs to components that have been damaged by the sludge due to the
   24   proper diagnosis occurring outside of time periods of the Basic Limited Warranty or
   25   Powertrain Limited Warranty.
   26
              33.    The failure of the heating and cooling functions in class vehicles
   27
        compromises the safety of class vehicles. Drivers without heat are unable to defrost
   28
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                            - 11 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 12 of 47 Page ID #:472


        their vehicles, rendering them difficult or impossible to drive in cold-weather conditions
    1
    2   and unsafe, especially when freezing precipitation occurs while driving. Fogged and

    3   frosted windows narrow or eliminate the driver’s visibility, especially at times when the
    4   road conditions are especially hazardous.
    5         34.    The Defect cannot be cured through normal automotive maintenance
    6
        because even regular engine flushes do not remove the sludge-like gunk residue at the
    7
        bottom of the radiator, which is too thick to remove by such a procedure. Moreover,
    8
        any relief provided by a routine engine flush is, at best, only a temporary improvement
    9
   10   because the sludge is already circulating within the components of the vehicle and

   11   continues to build up in the engine and affected component parts as soon as the class
   12   vehicle resumes operation.
   13         35.    Upon information and belief, engine flushes, radiator replacements, heater
   14
        core replacements, and replacements of air conditioning components will continue
   15
        indefinitely until a permanent solution is identified and implemented by FCA.
   16
              36.    Upon information and belief, as a result of FCA’s inability to sufficiently
   17
   18   purge these contaminates, as the vehicle is driven, these excess contaminants gradually

   19   seep from the engine, and engine components and into other parts of the vehicle,
   20   including but not limited to: the radiator, heater core, water pump, and oil cooler.
   21   Despite complex and intertwined engine degradation due to the different contaminants,
   22
        the defect often initially manifests itself as inhibited or failure of the heating and air
   23
        conditioning within the class vehicle.
   24
        FCA ALSO KNEW OR SHOULD HAVE KNOWN ABOUT THE DEFECT,
   25
               IN PART, BECAUSE CONSUMERS HAVE REPORTED
   26                           THE DEFECT TO FCA
   27       37. Since 2012, thousands of Jeeps have been manufactured by FCA using the

   28   same methodology that results in harmful contaminants remaining in the closed engine

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 12 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 13 of 47 Page ID #:473


        system (i.e. casting sand, welding flux, and other particulate matter including silica).
    1
    2   Moreover, numerous complaints are posted on the Internet and NHSTA from absent

    3   Class members regarding the Defect that discuss among other things the safety issues
    4   involved because the windshield on the driver’s side will not properly defrost during
    5   cold or inclement weather:
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15   http://www.carcomplaints.com/Jeep/Wrangler/2012/AC_heater/heater_not_worki
   16   ng.shtml (last visited on March 26, 2018).
   17
   18
   19
   20
   21
   22
   23
   24
   25
        http://www.carcomplaints.com/Jeep/Wrangler/2012/AC_heater/heater_not_wor
   26
        king.shtml (last visited on March 26, 2018).
   27
   28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 13 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 14 of 47 Page ID #:474



    1
    2
    3
    4
    5
    6
    7   http://www.carcomplaints.com/Jeep/Wrangler/2012/AC_heater/heater_not_worki
    8   ng.shtml (last visited on March 26, 2018).

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 14 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 15 of 47 Page ID #:475


        http://www.wranglerforum.com/f202/heater-core-no-drivers-heat-and-casting-
    1
        sand-388066.html (last visited on March 26, 2018).
    2
    3
    4
    5
    6
    7
    8   http://www.wranglerforum.com/f202/heater-core-no-drivers-heat-and-casting-
    9   sand-388066.html (last visited on March 26, 2018).

   10          38.    In addition, numerous complaints have been filed with the National
   11   Highway Traffic Safety Administration (“NHSTA”), which FCA, like other vehicle
   12
        manufacturers, monitors regularly. These complaints discuss, among other details, how
   13
        owners notified FCA of the Defect and the safety issues resulting from it.
   14
               39.    Selected examples of the NHTSA complaints about Class Vehicles are
   15
   16   included below, unedited. These consumer complaints also put FCA on notice that the

   17   Defect renders the Class Vehicles unsafe to operate under certain normal and expected
   18   conditions, like extreme cold, heat, or when a properly functioning defrost system is
   19   required for visibility. (All emphasis added).
   20
                NHSTA Complaint on November 5, 2018 for a 2014 Wrangler-
   21            “THE HEAT DOES NOT WORK ON THE DRIVER SIDE OF
   22            MY JEEP. THIS HAS RESULTED IN A VISIBILITY ISSUE
                 DUE TO NOT BEING ABLE TO DEFROST THE
   23            WINDSHIELD ON THE DRIVERS SIDE. WE TOOK IT IN
                 TO A MECHANIC TO BE LOOKED AT AND
   24
                 THE HEATER CORE WAS FOUND TO BE CLOGGED
   25            WITH A SAND LIKE SUBSTANCE. THE ISSUE WAS NOT
                 COVERED BY THE WARRANTY SO WE HAD TO PAY
   26
                 OUT OF POCKET FOR THIS TO BE FIXED.
   27            THE HEATER CORE WAS FLUSHED AND 2 DAYS LATER
                 SAME ISSUE NO HEAT ON DRIVERS SIDE. WE TOOK IT
   28
                 BACK IN AND THE SAME SAND LIKE SUBSTANCE WAS
                         FIRST AMENDED CLASS ACTION COMPLAINT
                                         - 15 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 16 of 47 Page ID #:476


                 FOUND AGAIN TO BE CLOGGING THE SYSTEM. THIS
    1
                 TIME WE HAD TO REPLACED THE HEATER CORE AND
    2            HAVE IT FLUSHED AGAIN NOT COVERED BY
                 WARRANTY. 3 DAYS LATER THE SAME ISSUE SAND
    3            LIKE SUBSTANCE CLOGGING THE SYSTEM AGAIN.
    4            THE DEALERSHIP STATED THAT IT IS NOT COVERED
                 AND THEY WILL HAVE TO CHARGE US TO LOOK AT IT.
    5            I READ ON SEVERAL JEEP FORMS THAT JEEPS HAVING
    6            THE SAME ISSUE AND THE SAND LIKE SUBSTANCE IS
                 FROM THE CASTING AND IT CAN DAMAGE YOUR
    7            ENTIRE COOLING SYSTEM. IF SO MANY OTHERS ARE
    8            HAVING THIS ISSUE THEN WHY IS IT NOT BEING
                 LOOKED INTO. THE DEALERSHIP TOLD US TO
    9            CONTACT CHRYSLER AND THEN CHRYSLER DOES
   10            NOT LISTEN TO YOU AND SAYS TAKE IT TO THE
                 DEALERSHIP AFTER WE HAVE ALREADY HAD THE
   11            ISSUE DIAGNOSED.”
   12
               NHSTA Complaint on September 12, 2018 for a 2012 Wrangler-
   13           “HEATER STOPPED WORKING, LEADING TO LACK OF
   14           DEFROST AND INABILITY TO CLEAR CONDENSATION
                FROM WINDSHIELD. ONLY COLD AIR COMES OUT OF
   15           THE VENTS. THIS APPEARS TO BE A COMMON AND
   16           KNOWN PROBLEM WITH 2012 WRANGLERS CHRYSLER
                ISSUED A STAR CASE S1207000008, BUT HAS DONE
   17           NOTHING TO OFFER A FIX. THIS IS CLEARLY A
   18           SAFETY ISSUE WITH WINTER COMING SOON IN
                MICHIGAN.”
   19
   20          NHSTA Complaint on May 27, 2018 for a 2012 Wrangler-
                “MY VEHICLE'S HEAT IS VERY POOR ON THE DRIVER'S
   21           SIDE WHICH CAUSES DEFROSTING ISSUES. I HAVE HAD
   22           THE HEATER CORE FLUSHED BUT THE ISSUE STILL
                REMAINS. DURING THE FLUSH I FOUND WHAT
   23           APPEARED TO BE CASTING SAND IN THE COOLANT
   24           RESERVOIR.”

   25          NHSTA Complaint on March 17, 2018 for a 2012 Wrangler-
   26           “HEATING     ISSUES,     HEAR       FLUID      RUNNING
                THROUGH HEATER CORE, HAVE BEEN THROUGH 2
   27           WATER PUMPS, NO HEAT WHEN STOPPED BUT HEAT
   28           WHEN MOVING[.]”

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 16 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 17 of 47 Page ID #:477



    1          NHSTA Complaint on February 13, 2018 for a 2013 Wrangler-
                “HEATER CORE CLOGGED RADIATOR SLUDGE
    2           LEFTOVER FROM CASTING SAND IN CYLINDER HEADS
                CIRCULATED THRU HEATING AND COOLING SYSTEMS
    3
                CAUSE SAND TO SETTLE IN RADIATOR AND CLOG
    4           HEATER CORE.”
    5          NHSTA Complaint on January 31, 2018 for a 2014 Wrangler-“
    6           CASTING   SAND       FROM       THE      HEADS      HAS
                CONTAMINATED THE ENGINE COOLING SYSTEM
    7           LEADING TO MY RADIATOR AND HEATER CORE
    8           BECOMING CLOGGED WITH SEDIMENT.”
    9          NHSTA Complaint on January 08, 2018 for a 2016 Wrangler-
   10           “CASTING SAND OR SOME OTHER FACTORY SLUDGE IN
                THE COOLING SYSTEM. KILLED MY HEATER CORE AND
   11           MAYBE MORE.”
   12
               NHSTA Complaint on January 08, 2018 for a 2015 Wrangler-“IT IS
   13           A KNOWN PROBLEM THAT THE JEEP WRANGLER
                HEATER      CORE     PREMATURELY             CLOGS       AND
   14
                SUBSEQUENTLY FAILS CAUSING LESS HEAT FROM THE
   15           DRIVER'S SIDE DEFROSTER VENTS. DURING THIS
                RECENT COLD SNAP IN MICHIGAN THE DEFROSTER
   16           STRUGGLED       TO     ADEQUATELY            CLEAR       THE
   17           WINDSHIELD OF FROST AND SNOW AND I FELT THIS
                TO BE A SAFETY ISSUE. I APPROACHED MY JEEP
   18           DEALER AND THEY SAID "YEAH THE HEATER CORES
   19           GO OUT EARLY" NOTHING WE CAN DO, IT WILL BE
                $1500-2000 TO REPAIR AS IT INVOLVES REMOVING THE
   20           ENTIRE DASH. I HAVE NEVER HAD A HEATER CORE
   21           CLOG WITH LESS THAN 50,000 MILES, THIS IS CLEARLY
                A MANUFACTURERS DEFECT AND IN COLD WEATHER
   22           CLIMATES COLD POSE A SIGNIFICANT SAFETY
   23           HAZARD. . . .”

   24          NHSTA Complaint on January 07, 2018 for a 2014 Wrangler-
   25           “HEATER CORE PLUGGED UP WITH UNKNOWN
                SUBSTANCE OF FACTORY FILLED COOLANT,
   26           RESULTING IN POOR SNOW AND ICE REMOVAL OF
                WINDSHIELD DEFROSTER. 1356.00 REPAIR.”
   27
   28
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 17 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 18 of 47 Page ID #:478



    1          NHSTA Complaint on November 09, 2017 for a 2013 Wrangler-
                “HEATER DOES NOT PRODUCE WARM AIR ON DRIVER
    2           SIDE OF VEHICLE THROUGH FLOOR, VENT, OR
                DEFROST. DRIVING SPEED DOES NOT AFFECT
    3
                TEMPERATURE ON DRIVER SIDE. HEAT WILL
    4           SOMETIMES GET WARM ON DRIVER SIDE AFTER AN
                HOUR OF DRIVING. APPEARS TO BE RELATED TO STAR
    5
                CASE S12307000008. THIS IS A WIDE SPREAD, KNOWN
    6           ISSUE, THAT IS VERY EXPENSIVE TO REPAIR. IT IS
                DANGEROUS AS WELL DUE TO ICE BUILD UP ON
    7
                WINDSHIELD BECAUSE THERE IS NO DEFROST
    8           HEAT ON DRIVER SIDE”
    9          NHSTA Complaint on November 13, 2017 for a 2013 Wrangler-
   10           “JUST PURCHASED, HEAT NOT WORKING. HAD HEATER
                CORE FLUSHED, HEAT WORKED FOR ONE WEEK AND
   11           NOW BLOWS VERY HOT ON RIGHT SIDE AND LUKE
   12           WARM ON LEFT SIDE. THE SAME SYMPTOMS AS THE
                CASTING SAND PLUGGING THE HEATER CORE. I NOW
   13           HAVE TO TAKE BACK TO SHOP TO FLUSH HEATER
   14           CORE AGAIN. NOT GOOD.”

   15          NHSTA Complaint on June 06, 2017 for a 2013 Wrangler-“THE
                VEHICLE HAS STOPPED BLOWING HOT AIR ON THE
   16
                DRIVERS SIDE AND FEET, BUT WILL BLOW HOT AIR ON
   17           PASSENGERS SIDE. THIS LEADS TO ISSUES WITH
                DEFROSTING AND VISIBILITY.”
   18
   19          NHSTA Complaint on May 01, 2017 for a 2013 Wrangler-“THE
                VEHICLE HAS STOPPED BLOWING HOT AIR ON THE
   20           DRIVERS SIDE AND FEET BUT WILL BLOW HOT AIR ON
   21           PASSENGERS SIDE. THIS LEADS TO ISSUES WITH
                DEFROSTING AND VISIBILITY AS WELL AS THE
   22           DRIVER BEING SAFE AND ABLE TO FEEL THEIR
   23           FINGERS AND FEET WHILE DRIVING. I TOOK IT TO
                THE DEALER WHO SAYS THERE IS A STAR REPORT ON
   24           THIS ISSUE AND IT IS A WELL KNOWN ISSUE. JEEP
   25           HOWEVER SAYS I AM OUT OF WARRANTY SO THEY
                WILL NOT FIX IT. MY EXTENDED WARRANTY BOUGHT
   26           THROUGH THE DEALERSHIP SAYS THEY WILL NOT FIX
   27           IT. THE RADIATOR, HEATER CORE OVER FLOW TANK
                AND ALL OTHER RELATED COMPONENTS ARE THE
   28           RECOMMENDED REPAIR.”
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 18 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 19 of 47 Page ID #:479



    1          NHSTA Complaint on January 03, 2017 for a 2013 Wrangler “TL*
                THE CONTACT OWNS A 2013 JEEP WRANGLER. UPON
    2           CHECKING THE VEHICLE'S COOLANT, THE CONTACT
                NOTICED ABNORMAL COLORED COOLANT. THE
    3
                VEHICLE WAS TAKEN TO THE DEALER TO GET A
    4           COOLANT FLUSH WHERE IT WAS DIAGNOSED THAT
                THERE WAS CASTING SAND IN THE COOLANT. THE
    5
                VEHICLE       WAS   REPAIRED;        HOWEVER,         UPON
    6           RETURNING THE VEHICLE HOME, THE CONTACT
                INSPECTED THE COOLANT SYSTEM AND NOTICED
    7
                THAT IT HAD BEEN CONTAMINATED BY SAND
    8           PARTICLES. THE MANUFACTURER WAS NOTIFIED OF
                THE FAILURE. THE FAILURE MILEAGE WAS
    9           28,000....UPDATED 03/08/17 *BF”
   10
               NHSTA Complaint on January 02, 2017 for a 2012 Wrangler
   11           “FROM: CUSTOMER VEHICLE: 2012 JEEP WRANGLER
   12           SPORT, PURCHASED NEW IN 2012. REFERENCE:
                PROBLEMS IN HEATING SYSTEM TO WHOM IT MAY
   13           CONCERN, I PURCHASED A NEW 2012 JEEP WRANGLER
   14           SPORT FROM HENDRICK CHRYSLER JEEP IN
                FAYETTEVILLE, NC. FOURTEEN MONTHS LATER, I
   15           MOVED TO FLORIDA, WHERE THERE WAS NO NEED TO
   16           USE THE HEATER. UPON MY RETURN TO NORTH
                CAROLINA IN THE WINTER OF 2014, I NOTICED THAT
   17           HEATER ON THE DRIVER’S SIDE WAS NOT AS WARM AS
   18           THE PASSENGER’S SIDE. THE FOLLOWING WINTER,
                THE HEAT ON THE DRIVER’S SIDE FADED TO A POINT
   19           WHERE IT WAS BARELY WORKING. AFTER
                RESEARCHING THE ISSUE AND SPEAKING WITH A
   20
                REPRESENTATIVE AT HENDRICK JEEP SERVICE
   21           CENTER, I LEARNED THAT THE HEATER CORE WAS
                LIKELY THE PROBLEM AND THAT I WOULD NEED TO
   22
                FLUSH THE HEATER CORE. IN JANUARY 2015, I TOOK
   23           MY JEEP TO A PRIVATE MECHANIC TO HAVE THE
                HEATER CORE FLUSHED, WHICH FIXED THE PROBLEM
   24           FOR A SHORT TIME. RESEARCH ONLINE AMONG JEEP
   25           OWNERS OF MY MODEL AND YEAR REVEALED THAT
                THE LONG-TERM SOLUTION IS A NEW RADIATOR AND
   26           HEATER CORE (NEITHER OF WHICH ARE UNDER
   27           WARRANTY OR UNDER RECALL). THE POOR CLEANING
                AT THE TIME OF MANUFACTURING HAS CAUSED THE
   28           CASTING OF SAND IN THE HEATER CORE AND
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 19 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 20 of 47 Page ID #:480


                RADIATOR, RESULTING BUILD UP THAT BLOCKS HEAT.
    1
                NOW, IN WINTER OF 2016, MY HEATER DOES NOT
    2           WORK. I CANNOT FIND A RECALL OR A REBATE FOR
                THE MORE THAN $2,400 DEALER ESTIMATE I RECEIVED
    3           TO REPLACE MY HEATER CORE AND RADIATOR. I
    4           FOUND A CHRYSLER STAR CASE (SEE ATTACHMENT)
                THAT GIVES STEPS TO FIX THE PROBLEM WITHOUT
    5           ACKNOWLEDGING ITS ORIGINS IN MANUFACTURING.
    6           I HAVE EMAILED CHRYSLER WITH A REQUEST FOR
                SUPPORT, TO NO AVAIL. GIVEN THAT THIS PROBLEM IS
    7           SO WIDESPREAD AND CONSISTANT AMONG JEEP
    8           OWNERS OF MY MODEL AND YEAR, I WANTED TO
                SHARE THE CASE WITH THE RECALL AGENCY,
    9           ALTHOUGH I KNOW THIS IS NOT A DIRECT “SAFETY
   10           ISSUE.””
   11          NHSTA Complaint on December 12, 2016 for a 2011 Wrangler-
   12           “THE HEATER IN MY JEEP HAS NEVER WORKED SINCE
                WE BOUGHT IT! THE DRIVER SIDE ESPECIALLY! WE
   13           TOOK IT BACK WHERE WE BOUGHT IT AND THEY SAID
                THE VENT WAS STUCK AND IT JUST CONTINUES TO
   14
                GET WORSE NOW ITS FREEZING. ONLINE THE
   15           INTERNET IS BLOWING UP W/ PEOPLE W/ THE SAME
                ISSUES WITH THESE. VEHICLES. WHY IS THERE NOT A
   16
                RECALL? THIS SHOULD BE A CLASS ACTION LAWSUITE
   17           IF YOU DO NOT TAKE CARE OF THIS ASAP!”
   18          NHSTA Complaint on August 16, 2017 for a 2013 Wrangler
   19           HAVING PROBLEMS WITH MY HEATER CORE AND
                RADIATOR BECOMING CLOGGED I HAVE HAD THEM
   20           BOTH FLUSHED BY THE DEALERSHIP SEVERAL TIMES
   21           AND THEY STILL CLOG CAUSING HAZARDOUS
                DRIVING IN THE WINTER TIME WITH NO
   22           DEFROSTERS OR HEAT TO SAFELY DRIVE TO WORK
   23
               NHSTA Complaint on August 16, 2017 for a 2013 Wrangler-“TL*
   24           THE CONTACT OWNS A 2012 JEEP WRANGLER. THE
   25           CONTACT STATED THAT THE COOLING SYSTEM
                STOPPED WORKING AND THE CHECK ENGINE LIGHT
   26           ILLUMINATED. THE VEHICLE WAS TAKEN TO A LOCAL
                DEALER WHERE IT WAS DIAGNOSED THAT THERE WAS
   27
                CASTING SAND IN THE COOLING SYSTEM, WHICH
   28           CLOGGED UP THE RADIATOR, THE WATER PUMP, OIL
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 20 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 21 of 47 Page ID #:481


                COOLER, HEATER CORE, AND THE COOLING PART OF
    1
                THE ENGINE. THE DEALER STATED THAT ALL THE
    2           CLOGGED PARTS NEEDED TO BE REPLACED. THE
                MANUFACTURER WAS MADE AWARE OF THE ISSUE
    3           AND STATED THAT THE PARTS WERE NOT COVERED
    4           BY THE WARRANTY AND THAT THERE WAS NO
                RECALL. THE VEHICLE WAS NOT REPAIRED. THE
    5           FAILURE MILEAGE WAS 62,000.”
    6
               NHSTA Complaint on March 03, 2016 for a 2012 Wrangler -“I
    7           TOOK MY 2012 JEEP INTO A DEALER SPIRIT DODGE IN
    8           SWEDESBORO NJ 08085 SATURDAY 2/27/16 MY
                COMPLAINT WAS NO HEAT. I WAS TOLD IT NEEDS A
    9           HEATER CORE A RADIATOR, AND TRANS COOLER. AND
   10           THAT MY EASY CARE EXTENDED WARRANTY DID NOT
                COVER IT EVEN THOUGH IT SAYS IT COVERS HEAT. MY
   11           EASY CARE CONTRACT NUMBER IS EGTK886782. MY
   12           JEEP HAS 52000 MILES. THEY SAID IT HAS SLUDGE IN
                THE SYSTEM. NOW MY SYSTEM IS NOT SCHUELDED TO
   13           BE CLEANED FLUSHED TILL 60 MONTH. SO IT FAILED
                BEFORE THE TIME. I WAS TOLD IT'S A KNOW PROBLEM
   14
                BUT THEY HAVE NOT RECALLED THEM. I BOUGHT THE
   15           JEEP AT VANN DODGE IN VINELAND NJ. SO I REALLY
                FEEL CHEATED. I HAVE HAD NO HEAT FOR A WHILE
   16
                BUT I DIDN'T REPORT RIGHT AWAY”
   17
               NHSTA Complaint on May 05, 2015 for a 2012 Wrangler –“I
   18           HAVE A 2012 JEEP WRANGLER UNLIMITED WITH 40K
   19           MILES. AROUND 15K MILES, I STARTED EXPERIENCING
                ISSUES WITH THE DRIVER SIDE AND FRONT
   20           WINDSHIELD HEATING/DEFROSTING NOT WORKING.
   21           HEATING WORKS ON THE PASSENGER SIDE, BUT NOT
                ON THE DRIVER’’S SIDE SEATING OR WINDSHIELD
   22           AREAS. THIS ISSUE CREATES A COMFORT PROBLEM
   23           DURING COLD DAYS DUE TO NO HEAT ON THE
                DRIVER’S SIDE BUT MORE IMPORTANTLY, CREATES
   24           A SAFETY ISSUE BECAUSE THE FRONT WINDSHIELD
   25           DOES NOT DEFROST PROPERLY WITHOUT
                SUFFICIENT HEAT, CREATING UNSAFE DRIVING
   26           SCENARIOS. THIS ISSUE WAS INTERMITTENT AT FIRST,
   27           BUT OVER THE PAST 20K MILES HAS BECOME A
                FREQUENT COMFORT AND SAFETY ISSUE. THIS
   28           DEFECT/ISSUE/DESIGN FLAW IS A KNOWN PROBLEM
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 21 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 22 of 47 Page ID #:482


                WITH THE CURRENT WRANGLER UNLIMITED AS A
    1
                NUMBER OF OTHERS I KNOW WITH THE SAME
    2           VEHICLE EXPERIENCE THIS ISSUE AND YOU CAN FIND
                ENDLESS COMPLAINTS OF THE ISSUE ON LINE. MY
    3           DEALER ALSO EXPLAINED THEY RECEIVE FREQUENT
    4           COMPLAINTS FOR THIS PROBLEM. I BROUGHT MY JEEP
                TO THE DEALERSHIP. THEY EXPLAINED I NEED THE
    5           HEATING CORE REPLACED, AND DUE TO ITS
    6           LOCATION BEHIND THE DASHBOARD WILL COST ME
                $1000+ TO REPAIR, PRIMARILY DUE TO THE LABOR
    7           REQUIRED TO PULL OFF THE DASHBOARD AND
    8           OTHER CAR PARTS TO REACH AND REPLACE THE
                HEATING CORE. THIS ISSUE SHOULD BE A
    9           RECOGNIZED SAFETY RECALL OR SERVICE BULLETIN
   10           BY JEEP/CHRYSLER WITH NO OUT OF POCKET REPAIR
                EXPENSE FOR THE VEHICLE OWNERS WHO EXPECT TO
   11           RECEIVE SAFE, HIGH QUALITY, WELL DESIGNED
   12           PRODUCTS FROM JEEP/CHRYSLER.”

   13          NHSTA Complaint on February 02, 2015 for a 2012 Wrangler-
                “VEHICLE HAS NO HEAT ON DRIVER SIDE VENT AND
   14
                FLOOR VENTS, COLD AIR COMES OUT AS IF THE A/C IS
   15           ON. AS TIME HAS PASSED COOL AIR ON FRONT
                WINDOW DEFROSTER AS WELL AS CENTER AND
   16
                PASSENGER VENTS. VEHICLE IS WARMED UP WHEN
   17           TRYING TO TURN HEAT ON WITH NO POSITIVE
                RESULTS. ONLINE JEEP FORUMS LIST THIS AS A
   18
                PROBLEM TO JEEP WRANGLERS. DEALERSHIP STATED
   19           THEY ARE UNAWARE OF THIS PROBLEM. THIS IS A
                SAFETY ISSUE TO DEFROST WINDOWS FOR
   20           VISIBILITY, AND SHOULD BE A RECALL. VEHICLE IS
   21           ALMOST 3 YEARS OLD. *TR”
   22          NHSTA Complaint on October 21, 2015 for a 2012 Wrangler-“MY
   23           CAR WAS MANUFACTURED WRONG... MY ENGINE
                BLOCK IS CASTING SAND INTO MY COOLANT SYSTEM
   24           WHICH THEN BLOWS OUT MY HEATER CORE AND
   25           RADIATOR. I HAVE SPENT 5 MONTHS UNDER
                WARRENTY TRYING TO FIX WITH ISSUE BUT THE JEEP
   26           DEALER AND CHRYSLER GIVE ME THE RUN AROUND. I
   27           WAS TRYING TO GET THIS FIX UNDER WARRENTY BUT
                ALL THE RUN AROUND I GOT FROM THE DEALERS HAS
   28           CAUSED MY WARRANTY TO EXPIRE WITH NO FIX. I
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 22 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 23 of 47 Page ID #:483


                THINK I HAVE BOUGHT A LAMON OF A CAR I ONLY
    1
                HAVE 14K MILES, MY ISSUE STARTED AT 7K MILES. NOW
    2           IT IS WINTER TIME AND IN DRIVING MY CAR WITH NO
                HEAT. I HAVE A NEW BORN BABY ON THE WAY WHO
    3           WILL GET SICK INSIDE MY CAR. JEEP DOES NOT WANT
    4           TO COVER THE COST OF MY REPAIRS TO REPLACE THE
                HEATER CORE AND RADIATOR ALSO A COMPLETE
    5           FLUSH OF THIS SAND COMING FROM THE ENGINE.
    6           THIS IS A HAZARD FOR ME AND MY BABY TO DRIVE
                AROUND IN THIS COLD VEHICLE. THIS IS A KNOWN
    7           PROBLEM BUT JEEP\CHRYSLER IS TRYING THEIR BEST
    8           TO KEEP THIS QUIET. ILL BE TRYING TO CONTACT A
                LAWYER SOON OR MAYBE A NEWS STATION.”
    9
   10          NHSTA Complaint on April 10, 2015 for a 2012 Wrangler-“AT
                THE BEGINNING OF WINTER I NOTICE THE
   11           DEFROST/HEAT IN THE JEEP WAS NOT PUTTING OUT
   12           A LOT OF HEAT. IT WOULD BARELY DEFROST THE
                WINDSHIELD. WITH THE FRIGID WEATHER WE
   13           HAVE HAD, I JUST HAD IT CHECKED. I WAS TOLD THE
                HEATER CORE, AND THE RADIATOR WOULD NEED
   14
                CHANGED BECAUSE THEY WERE PLUGGED. I FEEL
   15           SORRY FOR ANYONE THAT OWNS A CHRYSLER
                PRODUCT. THIS STILL DOES NOT RUN RIGHT AFTER
   16
                THE HEAD WAS CHANGED, NO DUMMY LIGHT COMES
   17           ON, SO NONE OF THE MECHANICS WILL BELIEVE ME
                THAT IT IS NOT RIGHT. AS YOU CAN SEE BY THE
   18
                MILEAGE IT IS OUT OF WARRANTY, THE ISSUES
   19           STARTED RIGHT AFTER I BOUGHT IT. IT IS NOT THE
                DEALERSHIPS FAULT, IT IS THE COMPANY. DO
   20           SOMETHING TO GET THE ISSUES FIXED! *TR.”
   21
               NHSTA Complaint on December 03, 2014 for a 2012 Wrangler-
   22           “VEHICLE STOPPED GETTING HEAT FROM ALL VENTS
   23           ON DRIVERS SIDE, INCLUDING DEFROSTER AND ONLY
                LUKE WARM HEAT ON THE PASSENGER SIDE. ALL
   24           REGULAR MAINTENANCE HAD BEEN PERFORMED ON
   25           THE VEHICLE. DEALER SAYS RADIATOR AND HEATER
                CORE NEED TO BE REPLACED AS THEY ARE FILLED
   26           WITH ‘SLUDGE'. A LITTLE RESEARCH ONLINE AND THIS
   27           SEEMS TO BE AN ALL TO COMMON ISSUE WITH THESE
                JEEPS AND CHRYSLER HAS GIVEN NO ANSWER AS TO
   28           THE CAUSE. WHILE NOT HAVING HEAT IS
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 23 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 24 of 47 Page ID #:484


                INCONVENIENT, NOT BEING ABLE TO DEFROST
    1
                THE WINDSHIELD IS A SAFETY HAZARD. THEY ARE
    2           CURRENTLY FIGHTING ME ON PAYING FOR THIS AS
                THE VEHICLE IS JUST OUT OF WARRANTY. THIS IS AN
    3           ISSUE CHRYSLER IS FULLY AWARE OF AND HAS DONE
    4           NOTHING TO FIX! FURTHER INVESTIGATING HAS
                SHOWN THAT IGNORING THIS PROBLEM AND NOT
    5           REMOVING THIS SLUDGE COULD EVENTUALLY LEAD
    6           TO ENGINE FAILURE. *JS”
    7          NHSTA Complaint on January 24, 2014 for a 2012 Wrangler-
    8           “DRIVING & NOTICE THAT WINDOW STARTED TO
                FROST UP, AT THE SAME TIME NOTICE THAT THE HEAT
    9           WAS NOT GETTING WARM AFTER DRIVING FOR OVER
   10           20 MINS. TURNED THE DEFROST ON AND IT STARTED
                TO FROST MORE, PUT MY HAND TO THE BLOWERS &
   11           NOTICE THAT IT WAS BLOWING COOL AIR. DOUBLE
   12           CHECKED THAT I HAD THE HEAT ON AND PUT IT TO
                HIGH AND IT CONTINUED TO BLOW COOL AIR,
   13           REACHED OVER TO THE PASSENGER SIDE AND IT WAS
                BLOWING WARM AIR. MADE AN APPOINTMENT TOOK
   14
                MY VEHICLE IN AS IT ALREADY HAD A RECALL ON IT
   15           FOR SOMETHING ELSE EXPLAIN TO THEM WHAT WAS
                GOING ON WITH THE HEATER, THEY SAID THAT THE
   16
                PART FOR MY HEATER WOULD TAKE 2 DAYS TO GET IN
   17           & THEY WOULD CALL. ONE WEEK LATER HAD NOT
                HEARD ANYTHING, WENT BACK TO THE JEEP
   18
                DEALERSHIP(COLORADO CHRYSLER JEEP) SERVICE &
   19           ASKED ABOUT THE PART, WAS TOLD THAT IT WAS
                NOTHING PUT IN OR SHOWN ABOUT MY COMPLAINT
   20           ABOUT MY HEATER.SET R ANOTHER APPOINTMENT
   21           TO BRING MY JEEP IN TO HAVE THE HEATER
                REPAIRED & WAS TOLD IT WOULD TAKE 4 HOURS,
   22           AFTER BEING THERE FOR OVER AN HOUR THEY SAID
   23           IT WAS GOING TO BE A 2 DAY REPAIR...IT WAS A RECALL
                BUT NOT A RECALL & THAT THEY WOULD BE
   24           REPLACING THE RADIATOR AND HEATER CORE.
   25           APPOINTMENT FOR 1/3/14 AND WAS TOLD IT WOULD
                BE READY ON 1/6/ OR 1/7/14. MY JEEP WAS NOT READY
   26           UNTIL 1/22/14 AND WHEN I PICKED IT UP ON 1/23/14
   27           THEY TOLD ME THEY THE FLUSHED HEATER CORE,
                RADIATOR AND OVERFLOW TANK...FLUSHED ENTIRE
   28           SYSTEM FILLED AND BLEED SYSTEM WITH NEW
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 24 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 25 of 47 Page ID #:485


                 COOLANT AND CHECKED TEMP AT 155 DEGREES.
    1
                 THAT SHOULD FIX IT AND IF IT DID NOT THEN THEY
    2            WOULD REPLACE THE RADIATOR AND HEATER CORE.
                 THEN GOT IN THE JEEP LET IT RUN FOR OVER 8 MINS
    3            HEATER ON LEFT SIDE WAS STILLING BLOWING COOL
    4            AND RIGHT WAS BLOWING WARM. TOOK OVER 18 MINS
                 FOR THE LEFT SIDE TO BLOW WARM BUT WAS NOT AS
    5            WARM AS RIGHT SIDE. TAKING JEEP TO DIFFERENT
    6            JEEP DEALERSHIP SERVICE DEPARTMENT TOMORROW
                 AS THE SERVICE SIMPLY SHOW THAT THEY DID NOT
    7            DO THE JOB THEY SHOULD HAVE. *TR”
    8
                                  PLAINTIFFS’ EXPERIENCES
    9
        Jason Blissard
   10
              40.    On or about June of 2012, Jason Blissard, as a retiring U.S. military
   11
   12   serviceman who was returning to his permanent residence located in Camarillo,
   13   California, purchased a new 2012 Jeep Wrangler, VIN 1C4AJWAGXCL206459, for
   14   personal and family use. He purchased his Class Vehicle through Army & Air Force
   15   Exchange Services (“AAFES”) (“Overseas Military Car Sales” program) while in
   16
        Okinawa, Japan where he was stationed. He took receipt of the vehicle at a dealership
   17
        located in Douglas, Wyoming, and immediately upon his receipt of the vehicle, drove
   18
        it to the State of California where he registered and insured it, and where he maintained
   19
   20   a physical residence from 2005 to 2018. Camarillo, California was his legal residency

   21   while active duty military and until approximately July 2018 when he moved to
   22   Honolulu, Hawaii.
   23         41.    Like all FCA vehicles, Mr. Blissard’s Class Vehicle came with FCA’s
   24
        Limited Warranty and Powertrain Limited Warranty.
   25
              42.    Prior to purchasing his vehicle, Mr. Blissard reviewed advertising and
   26
        brochures about the FCA Jeep Wrangler he was considering. Nothing in these FCA
   27
   28   documents, advertising, or brochures mentioned the Defect. In addition, he did

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 25 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 26 of 47 Page ID #:486


        ordinary research to learn more about the vehicle he was considering purchasing and
    1
    2   discovered nothing about the Defect prior to purchasing his vehicle.

    3         43.    After purchasing his Class Vehicle, Mr. Blissard performed normal and
    4   routine maintenance that was completed at Crown Dodge Chrysler Jeep Ram in
    5   Ventura County, California (“Crown”), an FCA authorized dealership and service
    6
        center.
    7
              44.    Even though by at least December 2012 FCA was aware of the Defect
    8
        and described the sludge build-up issue in its STAR Case Report, when he took his
    9
   10   vehicle in to Crown for service in April 2013, June, July and November 2014, and

   11   February, June, and August 2016, Mr. Blissard was never informed by FCA or its
   12   authorized service departments that his Class Vehicle contained the known Defect.
   13   Despite receiving notices for other recalls (airbags and transmission oil cooler tube)
   14
        from FCA, he received no notices about the Defect as described herein.
   15
              45.    Despite having his vehicle serviced by an FCA dealership at least six times
   16
        after FCA issued more than one STAR Case Report on this known issue and before his
   17
   18   Powertrain Warranty expired, he was never informed about the known Defect nor was

   19   he ever informed that even if the sludge from his engine had not built up enough to
   20   cause damage to his Cooling System and heater core, the Defect may have begun
   21   causing damage to those components of his Class Vehicle.
   22
              46.    In October 2017, just after he passed the five-year mark since his
   23
        purchase, with approximately 61,000 miles on the vehicle, Mr. Blissard attempted to use
   24
        the heat in his Class Vehicle, only to have it emit cold air despite the heat being set to
   25
   26   the warmest setting. This condition continued to occur during the entire operation of

   27   the vehicle on that occasion and others going forward.
   28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 26 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 27 of 47 Page ID #:487


               47.    In late October 2017, with 61,182 miles on his vehicle and within the Class
    1
    2   Vehicle’s Powertrain Warranty, Mr. Blissard took his vehicle to Crown to have the

    3   heater fixed. After confirming that his heater was blowing cold air, the dealership reset
    4   the HVAC Module Software in an attempt to alleviate the problem. He was charged
    5   $193.49 for this “repair” but it did not fix the problem with his heating and cooling
    6
        system.
    7
               48.    In late November 2017, with approximately 62,071 miles on the vehicle,
    8
        Mr. Blissard took his vehicle back to Crown due to the persistence of his vehicle’s
    9
   10   heating problems. After performing an inspection, the dealership flushed the cooling

   11   system, which provided only a temporary fix. The dealership did not inform him at the
   12   time whether his cooling system had the typical “sludge” when it was flushed or whether
   13   it had followed the procedures outlined in the STAR Case Reports.
   14
               49.    Service technicians at Crown identified the cause of his heating problems
   15
        as the Defect during one of his requests for service on his heat.
   16
               50.    In mid-December 2017, Mr. Blissard took his vehicle back to Crown
   17
   18   because the vehicle had been leaking coolant since the November repair. At that time,

   19   his radiator was replaced. He was charged and paid $632.81 for the repair.
   20          51.    In late December 2017, Mr. Blissard returned to Crown. He complained
   21   that the heating system becomes cooler after driving a while and blows hotter on the
   22
        passenger side than the driver’s side of the vehicle. No repair was completed at the time
   23
        of this inspection.
   24
               52.    In January 2018, Mr. Blissard drove to Yosemite National Park with his
   25
   26   family. The heater did not function, resulting in his inability to defrost his windows,

   27   heat the cabin, or comfortably operate the vehicle. He had to constantly stop to clear
   28   the windows despite driving (and having to stop) on narrow, icy roads.
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 27 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 28 of 47 Page ID #:488


              53.    Mr. Blissard has now suffered through two winters without the use of his
    1
    2   heater: the first due to Crown’s failure to permanently resolve the problem, and the

    3   second due to his participation in this case. FCA’s demands about evidence preservation
    4   have prevented him from returning his vehicle to a fully operational status.
    5         54.    All maintenance and replacement of fluids (other than gasoline and oil
    6
        changes) on Mr. Blissard’s Class Vehicle have been performed by Crown Dodge Jeep
    7
        Chrysler Ram in Ventura, California.
    8
              55.    Mr. Blissard’s vehicle now has just over 73,000 miles on it, and he
    9
   10   continues to have Cooling System problems. Mr. Blissard did not receive the benefit of

   11   his bargain. Had he been advised of the Defect at the point of sale, he either would not
   12   have purchased the vehicle or would have paid less for it than he did. Had he been
   13   advised of the Defect at any time after of sale, he would have been able to seek a
   14
        replacement of the heater core or other components damaged by the Defect during the
   15
        warranty period.
   16
        Shane Redman
   17
   18         56.    On or about April 17, 2017, Plaintiff Shane Redman purchased a used

   19   2012 Jeep Wrangler Unlimited, VIN Number 1C4HJWDG1CL185978, for personal
   20   and family use from CarMax located in Oxnard, California. Like all FCA vehicles, Mr.
   21   Redman’s Class Vehicle was originally sold with FCA’s Limited Warranty and
   22
        Powertrain Limited Warranty. He purchased an extended warranty from CarMax that
   23
        covered his vehicle for an additional 4 years or up to 125,000 miles, whichever came
   24
        first. At the time of his purchase, the Jeep had approximately 55,000 miles on it.
   25
   26         57.    Prior to purchasing his vehicle, Mr. Redman reviewed advertising and

   27   brochures written and produced by FCA about the FCA Jeep Wrangler he was
   28   considering. Nothing was included in these FCA documents about the Defect. In
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 28 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 29 of 47 Page ID #:489


        addition, he did ordinary research to learn more about the Jeep he was considering
    1
    2   purchasing, but never found a disclosure about the Defect.

    3         58.       At the time of his purchase, CarMax provided him with a list of
    4   manufacturer recalls and notices related to his vehicle. This list did not include any
    5   reference to the Defect, about which FCA had issued at least two STAR Case Reports
    6
        by that time.
    7
              59.       In June 2017, Mr. Redman took his vehicle to Santa Monica Chrysler Jeep
    8
        Dodge Ram for a safety recall. At the time, he reported that he was hearing a clicking
    9
   10   sound while driving and that the “check engine” light was on. The FCA authorized

   11   dealership replaced the thermostat and did the recall repair, but neither informed him
   12   of the Defect or to his knowledge, did not perform the inspection and repairs related
   13   to the STAR Case Report related to the Defect.
   14
              60.       In November 2017, Mr. Redman went on a camping trip and had frost
   15
        and ice on his windshield. When he attempted to clear the windshield with the heat and
   16
        defrost, he had no heat at all. The following day, he took his vehicle to A-1
   17
   18   Transmission Service of Brentwood, California. Upon inspection at A-1 Transmission,

   19   the mechanics performed a flush of his radiator and removed close to two cups of sandy
   20   sludge. Even with the removal of this sludge, the Cooling System did not perform. A-
   21   1 Transmission recommended the replacement of the heater core and radiator, which
   22
        had suffered irreparable damage.
   23
              61.       After first being refused, the extended warranty company eventually
   24
        covered the replacement of his vehicle’s heater core and radiator in late January 2018.
   25
   26         62.       Mr. Redman contacted FCA and was told to contact the regional manager

   27   of FCA for Southern California. Although he left messages requesting a returned call
   28
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 29 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 30 of 47 Page ID #:490


        from the regional manager, he never called back nor ever able to reach him about this
    1
    2   Defect.

    3         63.    Even though by at least December 2012 FCA was aware of the sludge
    4   build-up problem and it had issued the STAR Case Report, when Mr. Redman took his
    5   vehicle in to FCA authorized dealerships for service in June and December 2017, he
    6
        was never informed by FCA or its authorized service departments that his Class Vehicle
    7
        contained the known Defect. Despite receiving notices for other recalls from FCA, he
    8
        received no notices about the Defect as described herein.
    9
   10         64.    Mr. Redman currently has approximately 86,000 miles on his Class

   11   Vehicle. Had Mr. Redman been advised of the Defect at the point of sale, he either
   12   would not have purchased the vehicle or would have paid less for it than he did.
   13                                 CLASS ALLEGATIONS
   14
              65.    At the time of Plaintiffs’ and the Class Members’ purchases, FCA failed
   15
        to disclose that it had received, upon information and belief, consumer complaints,
   16
   17   notices about malfunctions, safety hazards, and material facts related to the Class

   18   Vehicles’ Defect and how it would cause harm to other vehicle components or that it
   19   could create a safety issue during inclement weather.
   20         66.    Before Plaintiffs purchased their Class Vehicles, Plaintiffs were neither
   21
        informed about, nor were aware of, the Defect, how it affected Class Vehicles’ engine
   22
        components, and how the manifestation of the Defect in the engine causes damage to
   23
        other component parts, including the heater core and radiator. The Defect was present
   24
   25   in the Class Vehicles at the time they were placed into the stream of commerce.

   26         67.    FCA was in a superior position to know the facts surrounding the Defect
   27   in the Class Vehicles, and to know that it is latent and not easily discoverable. However,
   28   instead of disclosing the material Defect to consumers and potential purchasers of the
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 30 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 31 of 47 Page ID #:491


        Class Vehicles, FCA issued STAR Case Reports to its dealership service centers but
    1
    2   omitted disclosing information about it to consumers. As a result, FCA intentionally

    3   concealed the Defect from consumers with the intent of selling its vehicles to
    4   unsuspecting consumers or the intent of preventing owners and lessees from seeking
    5   relief before the expiration of their express warranties.
    6
              68.    FCA was under a continuing duty to consumers to disclose the facts that
    7
        it knew about the Defect’s potential safety hazards, regardless the presence of any
    8
        applicable warranty. Plaintiffs and the Class Members relied upon FCA’s
    9
   10   representations about the safety and functionality of the Class Vehicles when making

   11   their purchasing decisions.
   12         69.    FCA intentionally concealed the Defect—a material omission—from
   13   potential purchasers and current owners and lessees whose vehicles were still covered
   14
        by express warranties. Concealment or omission of a material fact in a transaction
   15
        constitutes fraud, especially when the fact is known to the manufacturer and is not
   16
        readily ascertainable to consumers despite ordinary diligence and reasonable
   17
   18   investigation prior to purchases.

   19         70.    FCA neither discloses the Defect at the point of sale nor later when the
   20   Class Vehicles are brought to dealerships for regular maintenance, service, and FCA
   21   recalls. The FCA service centers overlook or ignore the Defect (sludge build-up) until
   22
        the manifestation becomes so obvious that consumers notice and damage has already
   23
        occurred. As a result, unwitting consumers are forced to repeatedly pay for ineffective
   24
        “repairs” including, but not limited to, flushing sludge from the cooling system.
   25
   26         71.    Had FCA disclosed the Defect, Plaintiffs would not have purchased the

   27   Class Vehicles or would have paid significantly less for them. Plaintiffs and Class
   28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 31 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 32 of 47 Page ID #:492


        Members were denied information about the Defect that was material to their
    1
    2   purchasing decisions and willingness to use their Class Vehicles.

    3          72.    The Defect was present at the point of sale, and Plaintiffs and Class
    4   Members experience damages from the Defect within the warranty period on their
    5   vehicles, even before the damage caused to other components is obvious. Plaintiffs and
    6
        Class Members reasonably expected that any and all damage resulting from the Defect
    7
        would be covered under FCA’s warranties and that they would not be charged for such
    8
        repairs.
    9
   10          73.    As a result of FCA’s inaction and silence, consumers are unaware that they

   11   purchased or leased Class Vehicles that had the Defect at the point of sale, and continue
   12   to drive them in their defective and unsafe condition, unknowingly causing damage to
   13   other components of their vehicles due to the Defect in the engine.
   14
               74.    Due to the Defect, the values of the Class Vehicles at the time of purchase
   15
        or lease were less than the amounts Plaintiffs and Class Members paid.
   16
               75.    The Defect causes the Class Vehicles to lose value, including reducing
   17
   18   trade-in and re-sale value.

   19          76.    The Defect causes Class Members to incur repair costs, lose use and
   20   enjoyment of their Class Vehicles, and to suffer a loss of time and suffering the burden
   21   of arranging and obtaining repairs.
   22
                                         PROPOSED CLASS
   23
               77.    Plaintiffs bring this case as a class action under Fed. R. Civ. P. 23(b)(2)
   24
        and/or 23(b)(3) on behalf of the following Class:
   25
                      All persons who purchased or leased a 2012-2017 FCA Jeep Wrangler for
   26
                      personal or family use in the State of California.
   27
   28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 32 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 33 of 47 Page ID #:493


                           CLASS CERTIFICATION ALLEGATIONS
    1
    2         78.    Numerosity. The Class is comprised of hundreds of Class Vehicle owners

    3   within California, making joinder difficult if not impossible.
    4         79.    Commonality. Questions of law and fact exist that are common to all Class
    5   Members, and predominate over any questions that affect only individual Class
    6
        Members, including (among others):
    7
                     a.     Whether Class Vehicles suffer from the Defect;
    8
    9                b.     Whether the Defect in the engine causes damage to the heater core

   10         and other components of the Class Vehicles’ Cooling System;
   11
                     c.     Whether the Defect existed at the time the Class Vehicles entered
   12
              the stream of commerce;
   13
   14                d.     Whether FCA knew or should have known about the Defect;
   15
                     e.     Whether FCA failed to disclose a Defect it was aware of at the time
   16
              that Class Members purchased the Class Vehicles or thereafter;
   17
   18                f.     Whether FCA breached its express warranties by failing to
   19         permanently repair or refusing to repair the Defect for Class Members;
   20
                     g.     Whether FCA’s failure to disclose the Defect constitutes an unfair
   21
   22         and deceptive act or practice in violation of the California Merchandising
   23         Practices Act;
   24
                     h.     Whether FCA acted or refused to act on grounds generally
   25
   26         applicable to the Class, thereby making the award of equitable relief appropriate

   27         to the Class as a whole;
   28
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 33 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 34 of 47 Page ID #:494


                     i.      Whether FCA’s conduct violates federal law pursuant to
    1
    2         Magnuson-Moss Warranty Act;
    3                j.      Whether FCA’s conduct violates state law pursuant to the Song-
    4
              Beverly Act;
    5
    6                k.      Whether the Defect diminishes the value of the Class Vehicles.
    7         80.    Typicality. Plaintiffs’ claims are typical of the claims of Class Members.
    8
              81.    Adequacy. Plaintiffs are adequate representatives of the proposed classes
    9
        because their interests do not conflict with the interests of the members of the classes
   10
        they seek to represent. Plaintiffs retained counsel who are competent and experienced
   11
   12   in complex class action litigation, and will prosecute vigorously on Class Members’

   13   behalf.
   14         82.    Superiority. A class action is superior to other available means for the fair
   15   and efficient adjudication of this dispute. The injury suffered by each Class Member,
   16
        while meaningful on an individual basis, is not of such magnitude as to make the
   17
        prosecution of individual actions against FCA economically feasible. Even if Class
   18
        Members themselves could afford individualized litigation, the court system could not.
   19
   20   In addition to the burden and expense of managing many actions arising from the

   21   Defect, individualized litigation increases the delay and expense to all parties and the
   22   court system presented by the legal and factual issues of the case. By contrast, a class
   23   action presents far fewer management difficulties and provides the benefits of single
   24
        adjudication, economy of scale, and comprehensive supervision by a single court.
   25
   26
   27
   28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 34 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 35 of 47 Page ID #:495


              83.    In the alternative, the proposed Class(es) may be certified because:
    1
    2                a.        the prosecution of separate actions by the individual members of

    3         the proposed classes would create a risk of inconsistent adjudications, which
    4
              could establish incompatible standards of conduct for FCA;
    5
    6                b.        the prosecution of individual actions could result in adjudications

    7         that, as a practical matter, would be dispositive of the interests of non-party Class
    8
              Members, or which would substantially impair their ability to protect their
    9
              interests; and
   10
   11                c.        FCA acted or refused to act on grounds generally applicable to the
   12
              proposed classes, thereby making appropriate final and injunctive relief with
   13
              respect to members of the proposed classes as a whole.
   14
   15         84.    Predominance. This class action is appropriate for certification because
   16   questions of law and fact common to Class Members predominate over questions
   17   affecting only individual members.
   18
                          TOLLING OF STATUTE OF LIMITATIONS
   19
              85.    Active Concealment Tolling. Any statutes of limitations are tolled by
   20
        FCA’s knowing and active omission and concealment that the Class Vehicles suffered
   21
   22   from a Defect at the point of sale, and its active concealment of the Defect after the

   23   point of sale and prior to the expiration of the express warranties. FCA had a duty to
   24   disclose this Defect and its related safety risks to Plaintiffs and Class Members because
   25   FCA had superior knowledge of this defect and the defect was neither known to, nor
   26
        easily discoverable by, Plaintiffs and Class Members.
   27
   28
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 35 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 36 of 47 Page ID #:496


               86.    Despite its affirmative duty to disclose the nature and existence of this
    1
    2   Defect, FCA kept Plaintiffs and Class Members ignorant of vital information essential

    3   to the timely pursuit of their warranty and other claims, without any fault or lack of
    4   diligence on the part of Plaintiffs or Class Members.
    5          87.    The details of FCA’s efforts to conceal its above-described unlawful
    6
        conduct are in its possession, custody, and control, to the exclusion of Plaintiffs and
    7
        the Class Members. Plaintiffs could not reasonably have discovered the fact that the
    8
        Class Vehicles suffered from a Defect.
    9
   10          88.    Estoppel. FCA was and is under a continuing duty to disclose to Plaintiffs

   11   and Class Members the true character, quality, and nature of the Defect. At all relevant
   12   times, and continuing to this day, FCA knowingly, affirmatively, and actively
   13   misrepresented and omitted the true character, quality, and nature of the problems
   14
        caused by this Defect. The details of FCA’s knowledge and omissions are in its
   15
        possession, custody, and control, to the exclusion of Plaintiffs and Class Members.
   16
        Plaintiffs and Class Members reasonably relied upon FCA’s knowing and/or omissions.
   17
   18   Based on the foregoing, FCA is estopped from relying upon any statutes of limitation

   19   in defense of this action.
   20          89.    Equitable Tolling. FCA took active steps to conceal the fact that it
   21   wrongfully, improperly, illegally, and repeatedly manufactured, marketed, distributed,
   22
        sold and/or leased the Class Vehicles with the Defect, which in turn damages other
   23
        components of the Class Vehicles. The details of FCA’s efforts to conceal the Defect
   24
        are in its possession, custody, and control, to the exclusion of Plaintiffs and Class
   25
   26   Members.

   27          90.    FCA’s failure to disclose and active concealment of the Defect amounts
   28   to bad faith and deception in and of itself. When Plaintiffs learned about this material
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 36 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 37 of 47 Page ID #:497


        information, they exercised due diligence by thoroughly investigating the situation,
    1
    2   retaining counsel, and pursuing their claims. Should it be necessary, therefore, all

    3   applicable statutes of limitation are tolled under the doctrine of equitable tolling.
    4          91.    Given FCA’s active and knowing concealment of the Defect, equitable
    5   tolling of the statutes of limitations applicable to the causes of action brought in this
    6
        case is appropriate.
    7
               92.    Plaintiffs and Class Members could not have reasonable discovered the
    8
        true reasons for the Defect until the recent investigation which led to the filing of this
    9
   10   Complaint.

   11                               FIRST CAUSE OF ACTION
   12       Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.
   13          93.    Plaintiffs, individually and on behalf of the Class, incorporate all of the
   14   foregoing allegations into this cause of action.
   15
               94.    Under the Magnuson-Moss Warranty Act, Class Members are
   16
        “consumers,” FCA is a “supplier” and “warrantor,” and the Class Vehicles (and their
   17
        defective Cooling Systems) are “consumer products.”
   18
   19          95.    This Court meets the jurisdiction requirements pursuant to CAFA, has at

   20   least 100 plaintiffs, and thus has original jurisdiction under the Magnuson-Moss
   21   Warranty Act.
   22          96.    Under 15 U.S.C. § 2301(d)(1), the Magnuson-Moss Warranty Act provides
   23
        a cause of action for any consumer who is damaged by the failure of a warrantor to
   24
        comply with a written or implied warranty.
   25
               97.    FCA’s implied warranty of merchantability falls within the meaning of the
   26
   27   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(7).

   28
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 37 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 38 of 47 Page ID #:498


               98.    FCA breached its warranty as described in more detail above in the related
    1
    2   Causes of Action. Without limitation, all Class Vehicles suffer from a common Defect

    3   that manifests in the Cooling System and is present at the point of sale.
    4          99.    Under the Magnuson-Moss Warranty Act, FCA was obligated to disclose
    5   to Class Members the known Defect within the Jeeps, and was obligated to repair or
    6
        otherwise remedy the Defect.
    7
               100. To the extent necessary, Plaintiffs and each Class Member have had
    8
        sufficient direct dealings with FCA or its agents (including dealerships) to establish
    9
   10   privity of contract between FCA, on the one hand, and Plaintiffs and each Class

   11   Member, on the other hand. Nonetheless, privity is not required here because Plaintiffs
   12   and each member of the Class are intended third-party beneficiaries of contracts
   13   between FCA and its dealers, and specifically, of FCA’s implied warranties. These
   14
        dealers were not intended to be the ultimate consumers of the Class Vehicles and have
   15
        no rights under the warranty agreements provided with the Class Vehicles; the warranty
   16
        agreements were designed for and intended to benefit consumers only.
   17
   18          101. FCA failed to meet its disclosure and remedy obligations, despite

   19   reasonable opportunity to do so.
   20          102. FCA’s violation of the Act caused damage to Class Members and entitles
   21   them to statutory relief.
   22
                                SECOND CAUSE OF ACTION
   23                     Breach of Implied Warranty of Merchantability
   24          103. Plaintiffs, individually and on behalf of the Class, incorporate all of the
   25   foregoing allegations into this cause of action.
   26
               104. FCA warrantied that Class Vehicles were of merchantable quality and fit
   27
        for their ordinary purpose. FCA warrantied that the Class Vehicles’ primary
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 38 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 39 of 47 Page ID #:499


        components, including the Cooling System, would operate properly. FCA breached
    1
    2   these implied warranties in that the Class Vehicles were not merchantable because they

    3   cannot be driven safely under all reasonably expected weather conditions and thus are
    4   not reliable for safe transportation.
    5          105. The Class Vehicles’ Cooling Systems contained the Defect described
    6
        herein, such that their heating, cooling, and defrosting mechanisms repeatedly failed to
    7
        function properly, sometimes beginning early in the vehicles’ expected useful life. As
    8
        described by the experiences of Plaintiff Blissard, the Defect at times places drivers in
    9
   10   the position of having to drive with impeded visibility or having to repeatedly stop on

   11   icy roads to clear their windshields. Further, the NHTSA complaints quoted above
   12          106. To the extent necessary, Plaintiffs and each Class Member have had
   13   sufficient direct dealings with FCA or its agents (including dealerships) to establish
   14
        privity of contract between FCA, on the one hand, and Plaintiffs and each member of
   15
        the Class, on the other hand. Nonetheless, privity is not required here because Plaintiffs
   16
        and each Class Member are intended third-party beneficiaries of contracts between
   17
   18   FCA and its dealers, and specifically, of FCA’s implied warranties. These dealers were

   19   not intended to be the ultimate consumers of the Class Vehicles and have no rights
   20   under the warranty agreements provided with the Class Vehicles; the warranty
   21   agreements were designed for and intended to benefit consumers only.
   22
               107. As a result of FCA’s breaches of implied warranties, Plaintiffs and Class
   23
        Members have suffered damages.
   24
   25
   26
   27
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 39 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 40 of 47 Page ID #:500


                                  THIRD CAUSE OF ACTION
    1
                        Violation of Song-Beverly Consumer Warranty Act
    2             for Breach of Implied Warranty, Cal. Civ. Code § 1790, et seq.
    3          108. Plaintiff Blissard, on behalf of the Class, incorporates all of the foregoing
    4
        allegations into this cause of action.
    5
               109. Class Vehicles are “consumer goods” and Plaintiff Blissard and the
    6
        proposed Class are “buyers” within the meaning of Cal. Civ. Code § 1791.
    7
    8          110. FCA is a “manufacturer,” “distributor,” or “retail seller” under Cal. Civ.
    9   Code § 1791.
   10          111. The implied warranty of merchantability included with the sale of each
   11   Class Vehicle means that FCA warranted that each Class Vehicle: (a) would pass without
   12
        objection in trade under the contract description; (b) was fit for the ordinary purposes
   13
        for which the Class Vehicle would be used; and (c) conformed to the promises or
   14
        affirmations of fact made on its container or label.
   15
   16          112. The Class Vehicles would not pass without objection in the automotive

   17   trade because the Defect in the engine (as described herein) is present at the point of
   18   sale and causes other Class Vehicle components (namely the Cooling Systems, heater
   19   cores, and radiators) to fail to heat, to cool and to properly defrost the windshield,
   20
        especially in the most risky driving conditions of snow and ice. The Class Vehicles are
   21
        sold specifically for their ability to drive in such conditions, yet as a result of the Defect,
   22
        they are unfit for the ordinary purpose for which a Class Vehicle would be used.
   23
   24          113. The Class Vehicles are not adequately labeled because their labeling fails

   25   to disclose the Defect that causes the Cooling System to fail to function as intended to
   26   heat, cool and defrost the windows of the Class Vehicles and does not advise the
   27
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 40 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 41 of 47 Page ID #:501


        members of the proposed Class of the existence of the issue prior to experiencing
    1
    2   failure firsthand.

    3          114. FCA’s actions have deprived Plaintiff and Class Members of the benefit
    4   of their bargains and have caused Class Vehicles to be worth less than what they paid.
    5          115. As a direct and proximate cause of FCA’s breach of implied warranty,
    6
        members of the proposed Class have received goods whose condition substantially
    7
        impairs their value. Plaintiffs and members of the proposed Class have been damaged
    8
        by the diminished value of their Class Vehicles.
    9
   10          116. Under Cal. Civ. Code §§ 1791.1(d) and 1794, Plaintiff and Class Members

   11   are entitled to damages and other legal and equitable relief, including at their election,
   12   the right to revoke acceptance of Class Vehicles or the overpayment or diminution in
   13   value of their Class Vehicles. They are also entitled to recover all incidental and
   14
        consequential damages resulting from FCA’s breach, as well as reasonable attorneys’
   15
        fees and costs.
   16
                                  FOURTH CAUSE OF ACTION
   17
                                        Negligence
   18
               117. Plaintiffs, on behalf of the Class, incorporate all of the foregoing
   19
   20   allegations into this cause of action.

   21          118. FCA owed Class Members a duty of reasonable care to ensure that the
   22   Cooling System within the Class Vehicles would operate safely and properly for its
   23   reasonably anticipated use.
   24
               119. FCA breached its duty by failing to ensure that the Pentastar engines used
   25
        in Class Vehicles were free from the Defect. FCA also breached its duty by failing to
   26
        warn Plaintiffs and Class Members that the Pentastar engines used in Class Vehicles
   27
   28   were not free from the Defect or the safety hazards caused by it.

                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 41 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 42 of 47 Page ID #:502


               120. As a direct and proximate result of FCA’s negligence, sludge builds up in
    1
    2   the engine, and causes damage to other vehicle components, including damaging the

    3   heater core. The Defect eventually causes the heater core in Class Vehicles to fail,
    4   creating a demonstrable safety hazard because they cannot be driven safely under all
    5   reasonably expected weather conditions and thus are not reliable for safe transportation.
    6
        As a result, Plaintiffs and Class Members have suffered damages.
    7
                                    FIFTH CAUSE OF ACTION
    8               For Violation of the California Consumer Legal Remedies Act
    9                                 Cal. Civ. Code § 1770 et seq.

   10          121. Plaintiff Blissard, on behalf of the Class, incorporate all of the foregoing
   11   allegations into this cause of action.
   12
               122. FCA is a “person” as defined by the CLRA. Cal. Civ. Code § 1761(c).
   13
               123. Plaintiff and Class Members are “consumers” within the meaning of the
   14
        CLRA, as defined by Cal. Civ. Code § 1761(d), who purchased one or more Class
   15
   16   Vehicles.

   17          124. The CLRA prohibits “unfair or deceptive acts or practices undertaken by
   18   any person in a transaction intended to result or which results in the sale or lease of
   19   goods or services to any consumer[.]” Cal. Civ. Code § 1770(a).
   20
               125. FCA has engaged in unfair or deceptive trade practices that violated Cal
   21
        Civ. Code § 1770(a), as described above and below, by: (a) failing to disclose the Defect
   22
        in the Class Vehicles; (b) representing that the Class Vehicles’ would function normally
   23
   24   and as intended, and the Defect would not cause damage to other components

   25   including the heater core, radiator, and other components of the Cooling System; (c) by
   26   representing that a routine Cooling System flush would alleviate the effects of the
   27   Defect, when before December 2012, FCA was aware that this repair was only a
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 42 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 43 of 47 Page ID #:503


        temporary fix that would require repeating; (d) representing that the Class Vehicles were
    1
    2   of a particular standard, quality, or grade when they are of another; and (e) advertising

    3   the Class Vehicles with the intent not to sell them as advertised. See Cal. Civ. Code §§
    4   1770(a)(5), (a)(7), (a)(9).
    5          126. FCA knew, should have known, or was reckless in not knowing that its
    6
        Class Vehicles did not have the qualities, characteristics, and functions it represented,
    7
        warranted, and advertised them to have.
    8
               127. Plaintiffs and Class Members are reasonable consumers who expected that
    9
   10   their Class Vehicles would work as represented, without one component gradually and

   11   from the point of sale causing irreparable damage to other component parts.
   12          128. As a result of FCA’s conduct and unfair or deceptive acts or practices,
   13   Plaintiffs and Class Members suffered actual damages in that the Class Vehicles do not
   14
        function as represented and is not worth the amount paid and FCA has deprived
   15
        Plaintiffs and Class Members the benefits of their bargain.
   16
               129. Plaintiffs and Class Members seek an order enjoining FCA’s unfair or
   17
   18   deceptive acts or practices, for other appropriate equitable relief including damages, and

   19   for an award of attorneys’ fees and costs under Cal. Civ. Code § 1780(e), and for
   20   damages and injunctive relief under § 1782(d).
   21                                SIXTH CAUSE OF ACTION
   22                                     Violation of the UCL
                              California Bus. & Prof. Code § 17200 et seq.
   23
   24          130. Plaintiff Blissard, on behalf of the Class, incorporate all of the foregoing

   25   allegations into this cause of action.
   26          131. California Bus. & Prof. Code § 17200 prohibits acts of “unfair
   27   competition,” including any “unlawful, unfair or fraudulent business act or practice”
   28
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 43 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 44 of 47 Page ID #:504


        and “unfair, deceptive, untrue or misleading advertising.” FCA’s conduct related to the
    1
    2   sale of its defective Class Vehicles violated each of this statute’s three prongs.

    3          132. FCA committed an unlawful business act or practice in violation of Cal.
    4   Bus. & Prof. Code § 17200, et seq., by their violations of the Consumers Legal Remedies
    5   Act, Cal. Civ. Code § 1750, et seq., as set forth above, by the acts and practices set forth
    6
        in this Complaint.
    7
               133. FCA committed unfair business acts and practices in violation of Cal. Bus.
    8
        & Prof. Code § 17200, et seq., when it sold Class Vehicles that contained the Defect,
    9
   10   when it represented that the Class Vehicles were in good working order and functioned

   11   as intended at the point of sale when in fact they did not, and when it failed to notify
   12   owners of the gradual damage that was being caused to other components of their Class
   13   Vehicles by the Defect from the point of sale.
   14
               134. FCA committed fraudulent business acts and practices in violation of Cal.
   15
        Bus. & Prof. Code § 17200, et seq., by continuously recommending Cooling System
   16
        flushes at owners’ and lessors’ expense knowing that this measure would not
   17
   18   permanently alleviate the issues caused by a Defect which existed at the point of sale.

   19          135. As a direct and proximate result of FCA’s unfair and deceptive practices,
   20   Plaintiffs and Class Members suffered and will continue to suffer actual damages.
   21          136. As a result of its unfair and deceptive conduct, FCA has been unjustly
   22
        enriched and should be required to disgorge its unjust profits and make restitution to
   23
        Plaintiffs and Class Members pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17204.
   24
               137. Legal remedies alone will be insufficient to fully redress the damages
   25
   26   suffered by Plaintiffs and Class Members and will not stop FCA from continuing in its

   27   unfair and deceptive conduct. Therefore, Plaintiffs and Class Members seek equitable
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 44 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 45 of 47 Page ID #:505


        relief, including an order enjoining FCA’s unfair or deceptive acts or practices, and an
    1
    2   award of attorneys’ fees and costs under Cal. Code of Civ. Proc. § 1021.5.

    3                                   PRAYER FOR RELIEF
    4   Therefore, Plaintiffs seek judgment against FCA and relief as follows:
    5
               A.     An Order certifying this case as a Class Action;
    6
    7          B.     An Order appointing the Plaintiffs as the Class Representatives of the
    8                 Class;
    9
               C.     An Order appointing Plaintiffs’ counsel as Class Counsel;
   10
   11          D.     Damages and other relief under statutory or common law;

   12          E.     Attorneys’ fees and costs;
   13
               F.     Pre- and post-judgment interest;
   14
   15          G.     Declaratory, injunctive, and equitable relief; and

   16          H.     Such other relief as is just and proper.
   17
                                                JURY DEMAND
   18
               Plaintiffs, on behalf of themselves and the proposed Class, hereby demand a trial
   19
        by jury as to all matters so triable.
   20
   21   Dated: November 20, 2018                   Respectfully submitted,

   22                                              GREG COLEMAN LAW PC
   23                                       By:    s/Gregory F. Coleman
   24                                              Gregory F. Coleman*
                                                   Adam A. Edwards*
   25                                              Mark E. Silvey*
   26                                              GREG COLEMAN LAW PC
                                                   First Tennessee Plaza
   27                                              800 S. Gay Street, Suite 1100
   28                                              Knoxville, TN 37929

                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 45 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 46 of 47 Page ID #:506


                                           Tel: 865-247-0080/Fax: 865-522-0049
    1
                                           greg@gregcolemanlaw.com
    2                                      adam@gregcolemanlaw.com
                                           mark@gregcolemanlaw.com
    3
    4                                      Mitchell M. Breit*
                                           SIMMONS HANLY CONROY LLC
    5                                      112 Madison Avenue
    6                                      New York, New York 10010
                                           (212) 784 -6400
    7                                      mbreit@simmonsfirm.com
    8
                                           Crystal Foley (SBN 224627)
    9                                      cfoley@simmonsfirm.com
   10                                      SIMMONS HANLY CONROY LLC
                                           100 N. Sepulveda Blvd., Suite 1350
   11                                      Los Angeles, CA 90245
   12                                      Phone: (310) 322-3555

   13                                      *admitted pro hac vice
   14
                                           Attorneys for Plaintiffs
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                          - 46 -
Case 2:18-cv-02765-JAK-JEM Document 52 Filed 11/20/18 Page 47 of 47 Page ID #:507


                                    CERTIFICATE OF SERVICE
    1
    2          The undersigned certifies that on November 20, 2018, a copy of this pleading
    3   was filed electronically with the Clerk of Court using the CM/ECF system which will
    4   send notification of the filing to all counsel of record.
    5                                             s/Gregory F. Coleman
                                                  Gregory F. Coleman
    6                                             GREG COLEMAN LAW PC
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 47 -
